DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Saad Hassan on 08/15/22 on. The application has been amended as follows: 

5. (Currently Amended) The computer-implemented method of claim[[ 4]]1, further comprising: computing a first set of cyclic redundancy check values based on the first data object in the source distributed data object system; and generating the first signature based on the first set of cyclic redundancy check values.

6. (Currently Amended) The computer-implemented method of claim [[4]]1, further comprising: computing a first checksum value based on the first data object in the source distributed data object system; and after the first data object is written to the target distributed data object system, obtaining a second checksum value for the second data object from the source distributed data object system; wherein: the first signature is based on the first checksum value, and the second signature is based on the second checksum value.

7. (Currently Amended) The computer-implemented method of claim [[4]]1, further comprising: computing a first composite cyclic redundancy check value based on the first data object in the source distributed data object system; and after the first data object is written to the target distributed data object system, obtaining a second composite cyclic redundancy check value for the second data object from the source distributed data object system; wherein: the first signature is based on the first composite cyclic redundancy check value, and the second signature is based on the second composite cyclic redundancy check value.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, obtaining a first signature for a first data object of the first set of modified data objects; obtaining a second signature for a second data object of the second set of data objects; comparing the first signature to the second signature; and based on a mismatch between the first signature and the second signature, using a long- lived worker process to read the first data object from the source distributed data object system and to write the second data object to the target distributed data object system; wherein: the first signature is in the first set of signatures, the second signature is in the second set of signatures, the first data object is in the first set of data objects, the second data object is in the first set of modified data objects, the mismatch is in the set of mismatches, and the second data object in the source distributed data object system is based on a modification to the first data object in the source distributed data object system.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498